FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

P.N., parent of T.N., a minor,               No. 04-36141
                 Plaintiff-Appellant,           D.C. No.
                 v.                         CV-04-00258-JCC
SEATTLE SCHOOL DISTRICT, NO. 1,                ORDER
                Defendant-Appellee.           AMENDING
                                             OPINION AND
                                              AMENDED
                                              OPINION

        Appeal from the United States District Court
          for the Western District of Washington
        John C. Coughenour, Chief Judge, Presiding

                   Argued and Submitted
             June 9, 2006—Seattle, Washington

                  Filed August 15, 2006
                 Amended January 29, 2007

   Before: David R. Thompson, A. Wallace Tashima, and
           Consuelo M. Callahan, Circuit Judges.

                 Opinion by Judge Callahan




                             1043
             P.N. v. SEATTLE SCHOOL DIST., NO. 1           1045


                        COUNSEL

Charlotte Cassady, Seattle, Washington, for the plaintiff-
appellant.

Lawrence B. Ransom and Tracy M. Miller, Karr Tuttle Camp-
bell, Seattle Washington, for the defendant-appellee.


                         ORDER

   Our opinion filed August 15, 2006, is amended to include
the following at the end of footnote 7.

    We further note that 20 U.S.C. § 1415 was amended
    subsequent to the underlying events in this case. We
    have no occasion to consider whether these amend-
    ments alter the statutory requirements for an award
    of attorneys’ fees under the IDEA.
1046          P.N. v. SEATTLE SCHOOL DIST., NO. 1
  With the filing of the amended opinion, Judges Thompson,
Tashima, and Callahan vote to deny the petition for rehearing,
and the petition for rehearing is denied.

  The full court has been advised of the suggestion for
rehearing en banc, and no judge has requested a vote on
rehearing en banc, the petition for rehearing en banc is denied.
FED. R. APP. P. 35.

  No further petition for rehearing will be entertained.


                          OPINION

CALLAHAN, Circuit Judge:

   P.N., plaintiff-appellant, filed an action under the Individu-
als with Disabilities Education Act (“IDEA”), 20 U.S.C.
§ 1400 et seq., to recover attorneys’ fees incurred in resolving
a conflict with the Seattle School District (“SSD”) over her
child’s education. The conflict was resolved by a settlement
agreement signed only by the parties. The district court held
that P.N. was not a prevailing party, and thus, not entitled to
attorneys’ fees under the IDEA because the settlement agree-
ment lacked any judicial imprimatur. We affirm. We hold,
consistent with our own precedent and decisions by our sister
circuits, that (a) the definition of “prevailing party” set forth
by the Supreme Court in Buckhannon Bd. & Care Home, Inc.
v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 600
(2001), applies to the IDEA’s attorneys’ fees provision, (b)
the determination that a parent is a prevailing party requires
that there be some judicial sanction of the settlement agree-
ment, and (c) there is no judicial imprimatur of the settlement
agreement in this case.

                                I

   The IDEA seeks “to ensure that all children with disabili-
ties have available to them a free appropriate public education
              P.N. v. SEATTLE SCHOOL DIST., NO. 1           1047
that emphasizes special education and related services
designed to meet their unique needs and prepare them for
employment and independent living.” 20 U.S.C.
§ 1400(d)(1)(A). To implement the IDEA, schools must pre-
pare a written Individualized Education Program (“IEP”) for
each disabled child. 20 U.S.C. § 1414(d); Ojai Unified Sch.
Dist. v. Jackson, 4 F.3d 1467, 1469 (9th Cir. 1993). “[T]he
IEP sets out the child’s present educational performance,
establishes annual and short-term objectives for improve-
ments in that performance, and describes the specially
designed instruction and services that will enable each child
to meet these objectives.” Honig v. Doe, 484 U.S. 305, 311
(1988). The statute guarantees parents of disabled children an
opportunity to participate in the identification, evaluation, and
placement process. 20 U.S.C. §§ 1414(d)(1)(B)(i), 1415(b)(1).
Parents who object to their child’s “identification, evaluation,
or educational placement,” or have a complaint regarding the
provision of a free appropriate public education for their
child, can file an administrative complaint and are entitled to
an impartial due process hearing. Id. §§ 1415(b)(6), (f)(1);
Ojai, 4 F.3d at 1469. At the due process hearing, parents have
a right to be accompanied and advised by counsel, present
evidence, and confront, cross-examine, and compel the atten-
dance of witnesses. 20 U.S.C. § 1414(h). Parents aggrieved by
a hearing officer’s findings and decision can file a civil action
in either federal or state court. Id. § 1415(i)(2); Ojai, 4 F.3d
at 1469.

   The IDEA also provides that the parents of a child with a
disability who is the “prevailing party” may be awarded rea-
sonable attorneys’ fees. 20 U.S.C. § 1415(i)(3)(B). Here, we
are called upon to determine the legal definition of “prevail-
ing party” as used in 20 U.S.C. § 1415(i)(3)(B), and whether
P.N. meets this legal definition.

                               II

   For many years, P.N.’s child, T.N., experienced difficulty
in school, and P.N. repeatedly asked the SSD to evaluate T.N.
1048          P.N. v. SEATTLE SCHOOL DIST., NO. 1
for learning disabilities and to provide appropriate special
education. When SSD failed to do so, P.N. obtained a psycho-
logical evaluation and enrolled T.N. in a private school. In
March 2003, P.N. hired an attorney to represent her in
attempting to obtain special education for T.N. from SSD and
reimbursement for the costs of psychological evaluation and
private schooling.

   Over the next seven months P.N. and her attorney corre-
sponded and met with SSD personnel. By the end of Septem-
ber 2003, SSD had agreed to fund T.N.’s placement in the
private school for the summer of 2003 and for the 2003-2004
school year on a part-time basis, but had not agreed to reim-
burse P.N. for the expenses associated with T.N.’s private
evaluation and his enrollment in the private school from
March through June 2004.

   In November 2003, P.N., through counsel, requested a due
process hearing under the IDEA. In early January 2004, the
parties entered into a settlement agreement whereby SSD
agreed to reimburse P.N. for the costs associated with T.N.’s
psychological evaluation and attendance at the private school.
The settlement agreement expressly reserved “any issue of
attorneys’ fees and costs.” On January 23, 2004, the adminis-
trative law judge, at P.N.’s request, dismissed the due process
hearing proceeding.

   On February 4, 2004, P.N. filed in this action for the recov-
ery of attorneys’ fees and costs under the IDEA. She sought
$13,653.00 in attorneys’ fees incurred in the due process pro-
ceedings and attorneys’ fees and costs incurred in the federal
action to recover fees. In October 2004, the district court
denied P.N.’s summary judgment motion for attorneys’ fees
and subsequently dismissed P.N.’s claims with prejudice. P.N.
filed a timely notice of appeal.

                              III

   Although we review a district court’s denial of attorneys’
fees and costs for an abuse of discretion, any elements of legal
                  P.N. v. SEATTLE SCHOOL DIST., NO. 1                    1049
analysis and statutory interpretation underlying the district
court’s attorneys’ fees decision are reviewed de novo, and
factual findings underlying the district court’s decision are
reviewed for clear error. Carbonell v. I.N.S., 429 F.3d 894,
897 (9th Cir. 2005); Barrios v. Cal. Interscholastic Fed’n,
277 F.3d 1128, 1133 (9th Cir. 2003).

                                      IV

  A.     P.N., as an alleged prevailing party, was entitled to file
         an action for attorneys’ fees under the IDEA

   [1] P.N.’s complaint specifically sought only attorneys’
fees and costs under the IDEA.1 Although it was revised in
2004, 20 U.S.C. § 1415(i)(3)(B) continues to provide that the
court may, in its discretion, award reasonable attorneys’ fees
as part of costs to a prevailing party who is a parent of a child
with a disability.2
  1
   20 U.S.C. § 1415(i)(2)(A) provides:
      Any party aggrieved by the findings and decision made under
      subsection (f) or (k) of this section who does not have the right
      to an appeal under subsection (g) of this section, and any party
      aggrieved by the findings and decision made under this subsec-
      tion, shall have the right to bring a civil action with respect to the
      complaint presented pursuant to this section, which action may be
      brought in any State court of competent jurisdiction or in a dis-
      trict court of the United States, without regard to the amount in
      controversy.
   2
     In February 2004, when P.N. filed her action, 20 U.S.C.
§ 1415(i)(3)(B) provided that:
      In any action or proceeding brought under this section, the court,
      in its discretion, may award reasonable attorneys’ fees as part of
      the costs to the parents of a child with a disability who is the pre-
      vailing party.
The statute was revised in 2004. Pub. L. 91-230, Title VI, § 615, as added
Pub. L. 108-446, Title I, § 101, Dec. 3, 2004, 118 Stat. 2715. Section
1415(i)(3) now reads, in relevant part:
1050            P.N. v. SEATTLE SCHOOL DIST., NO. 1
   [2] We have held that the phrase “action or proceeding
brought under this section” in 20 U.S.C. § 1415(i)(3)(B)
authorizes the filing of a complaint by a prevailing party seek-
ing only attorneys’ fees and costs. In Lucht v. Molalla River
Sch. Dist., 225 F.3d 1023, 1025 (9th Cir. 2000), parents of an
autistic son complained to the school district that their son
was not receiving the special education benefits to which he
was entitled under the IDEA. Id. After the parents filed a
complaint with the state Department of Education pursuant to
the state’s Complaint Review Procedure, the parents prevailed
upon the school district to complete a revised IEP for their
son. The parents then filed an action in a district court seeking
to recover attorneys’ fees. Id. The district court granted the
parents’ request for attorneys’ fees and the school district
appealed. Id. On appeal we addressed whether 20 U.S.C.
§ 1415(i)(3)(B) authorized an action solely for attorneys’ fees,
and concluded:

    Although we have not expressly so held before
    today, our prior cases imply that the district court has
    jurisdiction over a case in which fees are sought
    although liability is established outside the district
    court proceeding itself. See Barlow-Gresham Union
    High Sch. Dist. No. 2 v. Mitchell, 940 F.2d 1280,

   (A)    In general
   The district courts of the United States shall have jurisdiction of
   actions brought under this section without regard to the amount
   in controversy.
   (B)   Award of attorneys’ fees
   (i)   In general
   In any action or proceeding brought under this section, the court,
   in its discretion, may award reasonable attorneys’ fees as part of
   the costs —
   (I) to a prevailing party who is the parent of a child with a dis-
   ability; . . . .
              P.N. v. SEATTLE SCHOOL DIST., NO. 1           1051
    1285 (9th Cir. 1991) (allowing “the prevailing par-
    ents to recover attorneys’ fees when settlement is
    reached prior to the due process hearing”); McSome-
    bodies v. Burlingame Elementary Sch. Dist., 897
F.2d 974 (9th Cir.1989) (awarding the parents of a
    disabled child attorney fees incurred in an adminis-
    trative due process hearing under the Handicapped
    Children’s Protection Act [the predecessor of the
    IDEA]).

Id. at 1026. Accordingly, we hold that the IDEA authorizes an
action solely to recover attorneys’ fees and costs, even if there
has been no administrative or judicial proceeding to enforce
a student’s rights under the IDEA. See Barlow-Gresham, 940
F.2d at 1285 (“We . . . conclude that [the predecessor of
§ 1415(i)(3)(B)] allows the prevailing parents to recover attor-
neys’ fees when settlement is reached prior to the due process
hearing.”). We turn next to defining “prevailing party.”



  B.   The Supreme Court has defined “prevailing party” to
       require a judicial imprimatur of the material alteration
       of the parties’ legal relationship

   [3] The critical question is whether P.N. is a “prevailing
party” and thus eligible for an award of attorneys’ fees as part
of costs under the IDEA. The term was addressed by the
Supreme Court in Buckhannon. 532 U.S. at 600. There, the
plaintiffs challenged a West Virginia law requiring all resi-
dents of residential board and care homes to be capable of
moving themselves away from imminent danger, such as a
fire. Id. at 600-01. The plaintiffs sought declaratory and
injunctive relief under the Fair Housing Amendments Act
(“FHAA”) and the Americans with Disabilities Act (“ADA”).
Id. While the case was pending, the West Virginia state legis-
lature eliminated the self-preservation requirement, thus ren-
dering plaintiffs’ action moot. Id. at 601. Plaintiffs,
1052              P.N. v. SEATTLE SCHOOL DIST., NO. 1
nonetheless, sought attorneys’ fees as the “prevailing party”
under the FHAA and the ADA. They argued that they “were
entitled to attorney’s fees under the ‘catalyst theory,’ which
posited that a plaintiff was a ‘prevailing party’ if he or she
achieves the desired result because the lawsuit brought about
a voluntary change in the defendant’s conduct.” Id. Although
most of the circuits had recognized the “catalyst theory,” the
Fourth Circuit rejected it. The Supreme Court granted certio-
rari and affirmed the Fourth Circuit. Id. at 602.

   The Court’s opinion commenced by noting that under the
American Rule, parties are ordinarily required to bear their
own attorneys’ fees, but that Congress has authorized the
award of attorneys’ fees to prevailing parties under numerous
statutes. Id. Referring to Black’s Law Dictionary, the Court
commented that a “prevailing party” is “one who has been
awarded some relief by the court” and that this view “can be
distilled from our prior cases.” Id. at 603.

   The Court recognized that in addition to judgments on the
merits, “settlement agreements enforced through a consent
decree may serve as the basis for an award of attorney’s fees.”
Id. at 604. This is because although a consent decree does not
always include an admission of liability, it nonetheless is a
court-ordered change in the legal relationship between the
parties. Id. The Court observed that several of its prior deci-
sions “establish that enforceable judgments on the merits and
court-ordered consent decrees create the ‘material alteration
of the legal relationship of the parties’ necessary to permit an
award of attorney’s fees.”3 Id. (quoting Tex. State Teachers
  3
   The Court further commented:
      We have subsequently characterized the Maher [v. Gegne, 448
U.S. 122 (1980)] opinion as also allowing for an award of attor-
      ney’s fees for private settlements. See Farrar v. Hobby, [506
U.S. 103,] at 111, . . . [1992]; Hewitt v. Helms, [482 U.S. 755,]
      at 760, . . . [1987]. But this dictum ignores that Maher only “held
      that fees may be assessed . . . after a case has been settled by the
                P.N. v. SEATTLE SCHOOL DIST., NO. 1                  1053
Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792-93
(1989)).

   [4] The Court held that the “catalyst theory” was too broad
because it “allows an award where there is no judicially sanc-
tioned change in the legal relationship of the parties.” Id. at
605. It reasoned that a “defendant’s voluntary change in con-
duct, although perhaps accomplishing what the plaintiff
sought to achieve by the lawsuit, lacks the necessary judicial
imprimatur on the change.” Id. The Court reinforced the need
for a judicial imprimatur by noting:

     We have only awarded attorney’s fees where the
     plaintiff has received a judgment on the merits, see,
     e.g., Farrar, supra, at 112, . . . or obtained a court-
     ordered consent decree, Maher, supra, at 129-130,
     . . . — we have not awarded attorney’s fees where
     the plaintiff has secured the reversal of a directed
     verdict, see Hanrahan, 446 U.S. [754,] at 759, . . .
     [1980], or acquired a judicial pronouncement that the
     defendant has violated the Constitution unaccompa-
     nied by “judicial relief,” Hewitt, supra, at 760, . . .
     (emphasis added). Never have we awarded attor-
     ney’s fees for a nonjudicial “alteration of actual cir-
     cumstances.” Post, at 1856 (dissenting opinion). . . .
     We cannot agree that the term “prevailing party”
     authorizes federal courts to award attorney’s fees to
     a plaintiff who, by simply filing a nonfrivolous but

    entry of a consent decree.” Evans v. Jeff D., 475 U.S. 717, 720,
    106 S. Ct. 1531, 89 L. Ed. 2d 747 (1986). Private settlements do
    not entail the judicial approval and oversight involved in consent
    decrees. And federal jurisdiction to enforce a private contractual
    settlement will often be lacking unless the terms of the agreement
    are incorporated into the order of dismissal. See Kokkonen v.
    Guardian Life Ins. Co. of America, 511 U.S. 375, 114 S. Ct. 1673,
    128 L. Ed. 2d 391 (1994).
532 U.S. at 604.
1054          P.N. v. SEATTLE SCHOOL DIST., NO. 1
    nonetheless potentially meritless lawsuit (it will
    never be determined), has reached the “sought-after
    destination” without obtaining any judicial relief.
    Post, at 1856 (internal quotation marks and citation
    omitted).

Id. at 605-06.

   The Court was not impressed with the argument that legis-
lative history supported a broad reading of “prevailing party.”
Id. at 607. It doubted “that legislative history could overcome
what we think is the rather clear meaning of ‘prevailing party’
— the term actually used in the statute.” Id. Indeed, the Court
observed that the legislative history cited by petitioners was
“at best ambiguous,” and that in view of the American Rule,
attorney’s fees would not be awarded absent “explicit statu-
tory authority.” Id. The opinion concluded with the Court reit-
erating that a “request for attorneys’ fees should not result in
a second major litigation,” and noting that it had “avoided an
interpretation of the fee-shifting statutes that would have
spawn[ed] a second litigation of significant dimension.” Id. at
609 (internal quotation marks and citations omitted).

  C.   We have adopted Buckhannon’s               definition   of
       “prevailing party” for IDEA cases

  Any questions as to whether we would apply Buckhannon’s
definition of “prevailing party” to actions brought under the
IDEA have been dispelled by our decisions in Shapiro v. Par-
adise Valley Unified Sch. Dist., 374 F.3d 857, 865 (9th Cir.
2004), and Carbonell v. INS, 429 F.3d 894, 899 (9th Cir.
2005).

   [5] In Shapiro, plaintiffs filed an action in a district court
under the IDEA. The district court eventually granted plain-
tiffs some of the attorneys’ fees they requested, and plaintiffs
appealed. 374 F.3d at 861. In affirming the district court’s
award of attorneys’ fees, we followed a “consistent line of
                 P.N. v. SEATTLE SCHOOL DIST., NO. 1                  1055
precedent from our own and other circuits” and concluded
that “Buckhannon’s definition of ‘prevailing party’ applies to
the IDEA’s attorneys’ fees provision. 20 U.S.C.
§ 1415(i)(3)(B).” Id. at 865. We held that “[e]ssentially, in
order to be considered a prevailing party after Buckhannon, a
plaintiff must not only achieve some material alteration of the
legal relationship of the parties, but that change must also be
judicially sanctioned.” Shapiro, 374 F.3d at 865 (quoting
Roberson v. Giuliani, 346 F.3d 75, 79 (2d Cir.2003))(internal
quotation marks omitted, emphasis added). Our determination
that Buckhannon’s definition of “prevailing party” applies to
the attorneys’ fees provision of the IDEA is in accord with
decisions of other circuit courts.4

   P.N. attempts to distinguish Shapiro by noting that in Bar-
rios, 277 F.3d at 1134, we commented that a plaintiff who had
entered into a private settlement was a prevailing party in his
action under the ADA. P.N. points out that in Barrios we
characterized as dictum the judicial sanction component of
Buckhannon’s definition of prevailing party.5 This character-
  4
     See Doe v. Boston Pub. Sch., 358 F.3d 20, 30 (1st Cir. 2004) (holding
that Buckhannon applies to the IDEA and that IDEA plaintiffs who
achieve their desired result via private settlement may not, in the absence
of a judicial imprimatur, be considered “prevailing parties”); J.C. v. Reg’l
Sch. Dist. 10 v. Rivero, 278 F.3d 119, 125 (2d Cir. 2002) (holding that
Buckhannon governs plaintiff’s claims pursuant to the IDEA); John T. v.
Del. County Intermediate Unit, 318 F.3d 545, 555 (3d Cir. 2003) (holding
that Buckhannon applies to the IDEA’s fee-shifting provision); T.D. v.
LaGrange Sch. Dist. No. 102, 349 F.3d 469, 478 (7th Cir. 2003) (holding
that Buckhannon is applicable to the IDEA); and Alegria v. Dist. of
Columbia, 391 F.3d 262, 263 (D.C. Cir. 2004) (holding Buckhannon
applies to the IDEA’s fee-shifting provisions).
   5
     In a footnote, after observing that following Buckhannon we had
rejected the catalyst theory, we wrote:
      While dictum in Buckhannon suggests that a plaintiff “prevails”
      only when he or she receives a favorable judgment on the merits
      or enters into a court supervised consent decree, 121 S. Ct. at
      1840 n. 7, we are not bound by that dictum, particularly when it
1056            P.N. v. SEATTLE SCHOOL DIST., NO. 1
ization, however, was itself dictum as the settlement in
Barrios was clearly judicially enforceable.6 Id. (“Given that
Barrios can enforce the terms of the settlement agreement
against the [defendants], the district court correctly concluded
that Barrios was the ‘prevailing party’ in his civil rights litiga-
tion.”).

   The suggestion that we have declined to accept the defini-
tion of “prevailing party” as requiring some judicial imprima-
tur is foreclosed by our decision in Carbonell, 429 F.3d 894.
In Carbonell, the plaintiff appealed from the district court’s
denial of attorneys’ fees under the Equal Access to Justice
Act, contending that he qualified as a prevailing party because
he had obtained a court order incorporating a voluntary stipu-
lation which awarded him a substantial portion of the relief he
sought. Id. at 895. The district court denied attorneys’ fees,
citing Buckhannon. Id. at 898.

   We vacated and remanded. We held that under Buckhan-
non, for a litigant to be a “prevailing party” for the purpose
of awarding attorneys’ fees, he must meet two criteria: “he
must achieve a ‘material alteration of the legal relationship of
the parties,’ ” and “that alteration must be ‘judicially sanc-
tioned.’ ” Id. at 898 (quoting Buckhannon, 532 U.S. at 604-
05). We rejected any overly narrow interpretation of “judicial
action sufficient to convey prevailing party status,” id., but
concluded:

    runs contrary to this court’s holding in Fischer[ v. SJB-P.D., Inc.,
    214 F.3d 1115 (9th Cir. 2000)], by which we are bound. More-
    over, the parties, in their settlement, agreed that the district court
    would retain jurisdiction over the issue of attorneys’ fees, thus
    providing sufficient judicial oversight to justify an award of attor-
    neys’ fees and costs.
Barrios, 277 F.3d at 1134 n.5.
   6
     The thrust of our opinion in Barrios was that the district court had
erred in concluding that the benefits Barrios obtained in the settlement
agreement were de minimis. Id. at 1137.
              P.N. v. SEATTLE SCHOOL DIST., NO. 1            1057
    [I]n recognizing that a litigant can “prevail” for the
    purpose of awarding attorney’s fees as a result of
    judicial action other than a judgment on the merits or
    a consent decree (provided that such action has suffi-
    cient “judicial imprimatur”), this court is in agree-
    ment with the vast majority of other circuits that
    have considered this issue since Buckhannon.

Id. at 899 (emphasis added).

   In support of our conclusion we cited Pres. Coal. v. Fed.
Transit Admin., 356 F.3d 444, 452 (2d Cir. 2004)
(“Buckhannon does not limit fee awards to enforceable judg-
ments on the merits or to consent decrees.”), LaGrange, 349
F.3d at 478 (“Buckhannon held that to be a ‘prevailing party’
a litigant must have obtained a judgment on the merits, a con-
sent decree, or some similar form of judicially sanctioned
relief.”), Truesdell v. Phila. Hous. Auth., 290 F.3d 159, 165
(3d Cir. 2002) (“We do not agree with the District Court’s
conclusion that the parties’ settlement was an inappropriate
basis for an award of attorney’s fees.” (emphasis in original)),
Am. Disability Ass’n, Inc. v. Chmielarz, 289 F.3d 1315, 1319
(11th Cir. 2002) (“[T]he district court[’s interpretation of]
Buckhannon to stand for the proposition that a plaintiff could
be a ‘prevailing party’ only if it achieved one of those two
results . . . is overly narrow.”), and Smyth v. Rivero, 282 F.3d
268, 281 (4th Cir. 2002) (“We doubt that the Supreme Court’s
guidance in Buckhannon was intended to be interpreted so
restrictively as to require that the words ‘consent decree’ be
used explicitly.”).

   [6] Thus, although there may remain some uncertainty as
to what might constitute a “judicial imprimatur,” the exis-
tence of some judicial sanction is a prerequisite in this circuit
for a determination that a plaintiff is a “prevailing party” and
entitled to an award of attorneys’ fees as part of costs under
the IDEA.
1058            P.N. v. SEATTLE SCHOOL DIST., NO. 1
   Again, our position is in accord with the position taken by
our sister circuits. The First Circuit noted that at the core of
the Supreme Court’s reasoning was the concept of judicial
imprimatur without which “a federal court may be unable to
retain jurisdiction so it can oversee execution of the settle-
ment.” Doe, 358 F.3d at 24. The Third Circuit observed that
the Buckhannon court “concluded that in order to be a ‘pre-
vailing party,’ a party must be ‘successful’ in the sense that
it has been awarded some relief by a court.” John T., 318 F.3d
at 556 (emphasis in original). The Seventh Circuit has held
that central to Buckhannon’s conclusion “was its finding that
the term ‘prevailing party’ was ‘a legal term of art’ which sig-
nified that the party had been granted relief by a court.”
LaGrange, 349 F.3d at 474.

  D.    There is no judicial imprimatur of the settlement
        agreement

   [7] Although P.N. can show the material alteration neces-
sary to meet the first prong of the prevailing party test, the
settlement agreement did not receive any judicial imprimatur.
The document is entitled “Settlement Agreement and Waiver
and Release of Claims,” and does not appear to contemplate
any judicial enforcement. The agreement does reserve “any
issue of attorneys’ fees and costs.” This matter, however, was
not referred to any court, but was “left for resolution by meth-
ods other than by this Agreement and Release.” Thus, when
P.N. filed this action two weeks after the administrative law
judge dismissed the due process proceeding, there was noth-
ing that could be construed as a “judicial sanction” of the
agreement and nothing to suggest that any judicial imprimatur
was contemplated.7
  7
    There is language in P.N. v. Clementon Bd. of Educ., 442 F.3d 848 (3d
Cir. 2006), indicating that a consent decree entered by an administrative
law judge may meet the judicial imprimatur prong of “prevailing party,”
at least where the consent order is “enforceable through an action under
28 U.S.C. § 1983 and under state law.” Id. at 854-55. We need not con-
                P.N. v. SEATTLE SCHOOL DIST., NO. 1                  1059
                                    V

   [8] Through the IDEA, P.N. secured some special educa-
tion benefits for her child from SSD. Accordingly, P.N. meets
the first prong of the test for prevailing party; P.N. achieved
a material alteration of the legal relationship of the parties.
However, P.N. resolved her differences with SSD through a
settlement agreement and there is nothing in the record that
we can construe as a judicial sanction of that agreement.
Accordingly, we are constrained by the Supreme Court’s
opinion in Buckhannon, and our decisions in Carbonell and
Shapiro, to hold that P.N. is not a “prevailing party” as that
term is used in 20 U.S.C. § 1415(i)(3)(B), and thus not enti-
tled under that statute to attorneys’ fees as part of costs. The
district court’s dismissal of P.N.’s action is

   AFFIRMED.




sider the Third Circuit’s approach as here the settlement agreement was
only signed by the parties and no consent decree was entered by any
administrative law judge or hearing officer. We further note that 20 U.S.C.
§ 1415 was amended subsequent to the underlying events in this case. We
have no occasion to consider whether these amendments alter the statutory
requirements for an award of attorneys’ fees under the IDEA.